427 F.2d 160
Mervin Carlos McKINNEY, Plaintiff and Appellant,v.PEOPLE OF the STATE OF CALIFORNIA, Louis S. Nelson, et al., Appellees.
No. 23631.
United States Court of Appeals, Ninth Circuit.
May 13, 1970.

Mervin Carlos McKinney, in pro. per. and Viola McKinney, for appellant.
Thomas C. Lynch, Atty. Gen., John T. Murphy, Horace Wheatley, Deputy Attys.  Gen., San Francisco, Cal., for appellees.
Before CHAMBERS and CARTER, Circuit Judges, and PENCE, District Judge.
PER CURIAM:


1
The order of the district court dismissing plaintiff's complaint is affirmed.


2
The fact that McKinney disagrees with the prison doctors' diagnosis of his ills is not a sufficient basis for a civil rights action.


3
Further, we are of the opinion that events alleged here concerning one prison riot are not cognizable under applicable federal statutes.


4
We find no error in the district court's ruling on McKinney's various motions.